                    Case 19-50272-KBO           Doc 66      Filed 02/05/21        Page 1 of 2



                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                                                :
    In re:                                                      :   Chapter 11
                                                                :
    LSC WIND DOWN, LLC, et al., 1                               :   Case No. 17-10124 (KBO)
                                                                :
             Debtors.                                           :   (Jointly Administered)
                                                                :
    UMB BANK, N.A., as Plan Trustee of                          :
    The Limited Creditors’ Liquidating Trust,                   :
                                                                :
             Plaintiff,                                         :   Adversary Proceeding
                                                                :   No. 19-50272 (KBO)
    v.                                                          :
                                                                :
    SUN CAPITAL PARTNERS V, LP;                                 :
    SUN MOD FASHIONS IV, LLC;                                   :
    SUN MOD FASHIONS V, LLC; and                                :
    HIG SUN PARTNERS, LLC,                                      :
                                                                :
             Defendants.                                        :

                                        CERTIFICATE OF SERVICE

                    I, James E. O’Neill, hereby certify that on the 5th day of February, 2021, I caused a copy
of the following document to be served on the individuals on the attached service list in the manner
indicated:
               [Signed] Stipulated Second Amended Scheduling Order [Adv. Docket No. 65]

Dated: February 5, 2021                              PACHULSKI STANG ZIEHL & JONES LLP

                                                     /s/ James E. O’Neill
                                                     James E. O’Neill (Bar No. 4042)
                                                     919 North Market Street, 17th Floor
                                                     P O Box 8705
                                                     Wilmington, DE 19899 (Courier 19801)
                                                      (302) 652-4100 (T)
                                                      (302) 652-4400 (F)
                                                     joneill@pszjlaw.com

                                                     Counsel to the Plaintiff




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are LSC Wind Down, LLC f/k/a Limited Stores Company, LLC (6463); LS Wind Down, LLC f/k/a Limited
Stores, LLC (0165); and TLSGC Wind Down, LLC f/k/a The Limited Stores GC, LLC (6094).


DOCS_DE:230740.4 51411/003
                 Case 19-50272-KBO       Doc 66     Filed 02/05/21   Page 2 of 2



Re Limited Stores C., 17-10124 (KBO)
UMB Bank, NA v Sun Capital Partners V, LP, et al.
Adv. Proc. No. 19-50272 (KBO)
Doc #224537
05-Electronic Mail

(Counsel to Defendants)
Baker & McKenzie LLP
Michael A. Duffy
Michael C. McCutcheon
300 East Randolph Street, Suite 5000
Chicago, IL 60601
Email: michael.duffy@bakermckenzie.com
       michael.mccutcheon@bakermckenzie.com

(Counsel to Defendants)
Morris Nichols Arsht & Tunnell LLP
Robert J. Dehney
John DiTomo
Matthew O. Talmo
1201 North Market Street
Suite 1600
Wilmington DE 19801
Email: rdehney@mnat.com
        jditomo@mnat.com
        mtalmo@mnat.com




DOCS_DE:230740.4 51411/003
